     Case 2:20-cv-04036-JFW-JPR Document 45 Filed 11/25/20 Page 1 of 2 Page ID #:417



 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT

10                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

11     AMERICAN VIDEO DUPLICATING,                    Civil Case No.: 2:20-cv-04036-JFW-JPR
12     INC.,
13                                                    JUDGMENT
             Plaintiff,
14                                                    Judge: Hon. John F. Walter
             v.
15                                                    Action filed: May 1, 2020
16     CITY NATIONAL BANK, et al.,
17           Defendants
18

19

20

21

22

23

24

25

26

27

28


                                           JUDGMENT
     Case 2:20-cv-04036-JFW-JPR Document 45 Filed 11/25/20 Page 2 of 2 Page ID #:418



 1           Pursuant to the Court’s November 20, 2020 Minute Order (Dkt. No. 42) granting
 2    Defendant City National Bank and Defendant BSD Capital LLC d/b/a Lendistry’s Joint
 3    Motion to Dismiss Plaintiff’s First Amended Complaint, it is hereby ORDERED,
 4    ADJUDGED, and DECREED and the Court enters judgment as follows:
 5           1. The Court GRANTS Defendants’ Joint Motion to Dismiss (Dkt. No. 26) in its
 6    entirety.
 7           2. Plaintiff’s First Amended Complaint (Dkt. No. 19) and all causes of action
 8    therein are hereby DISMISSED WITH PREJUDICE and WITHOUT LEAVE TO
 9    AMEND.
10           3. The Court enters judgment in favor of Defendants and against Plaintiff on all
11    claims in this action.
12           4. Plaintiff takes nothing in its action.
13

14           This document constitutes a final, appealable judgment and a separate document
15    for the purposes of Federal Rule of Civil Procedure 58(a).
16

17           IT IS SO ORDERED.
18

19      DATED: November 25, 2020                         _____________________________
                                                         Hon John F. Walter
20                                                       United States District Judge
21

22

23

24

25

26

27

28

                                                     1
                                                  JUDGMENT
